Case: 16-10276     Date Filed: 09/30/2016   Page: 1 of 4


                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 16-10276
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 1:93-cr-00080-PAS-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

NICK FERRER,

                                                               Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                               (September 30, 2016)

Before HULL, WILLIAM PRYOR, and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Nick Ferrer, proceeding pro se, appeals the district court’s denial of his

motion to reduce his sentence, pursuant to 18 U.S.C. § 3582(c)(2), based on
              Case: 16-10276     Date Filed: 09/30/2016   Page: 2 of 4


Amendment 782 to the Sentencing Guidelines. On appeal, Ferrer argues that he is

eligible for a reduction under Amendment 782, even though he was sentenced as a

career offender under U.S.S.G. § 4B1.1, because his guideline range was actually

supplied by the drug guidelines in § 2D1.1. As such, he asserts that Amendment

782 lowers his applicable guideline range. He further contends that our precedent

to the contrary has been abrogated by the Supreme Court’s decision in Freeman v.

United States, 564 U.S. 522, 131 S. Ct. 2685 (2011).

      We review the district court’s conclusions about the scope of its legal

authority under § 3582(c)(2) de novo. United States v. Colon, 707 F.3d 1255,

1258 (11th Cir. 2013).

      A district court may modify a defendant’s term of imprisonment if the

defendant was sentenced based on a sentencing range that has subsequently been

lowered by the Sentencing Commission. 18 U.S.C. § 3582(c)(2). Any reduction,

however, must be consistent with the Sentencing Commission’s policy statements.

Id. When the district court considers a § 3582(c)(2) motion, it must first

recalculate the guideline range under the amended Guidelines. United States v.

Bravo, 203 F.3d 778, 780 (11th Cir. 2000). When recalculating the guideline

range, it can only substitute the amended guideline and must keep intact all other

Guidelines decisions made during the original sentencing. Id. A defendant is

eligible for a sentence reduction under § 3582(c)(2) when an amendment listed in

                                          2
              Case: 16-10276     Date Filed: 09/30/2016    Page: 3 of 4


U.S.S.G. § 1B1.10(d) lowers his guideline range as calculated by the sentencing

court prior to any departure or variance. U.S.S.G. § 1B1.10(a)(1); id., cmt. n.1(A).

      Amendment 782 provides a 2-level reduction in the base offense levels for

most drug quantities listed in the Drug Quantity Table in U.S.S.G. § 2D1.1(c).

U.S.S.G. App. C, amend. 782. A district court is not authorized to reduce a

defendant’s sentence under § 3582(c)(2) where a retroactively applicable

Guidelines amendment reduces his base offense level but does not alter the

guideline range upon which his sentence was based. United States v. Moore, 541
F.3d 1323, 1330 (11th Cir. 2008). Specifically, when a drug offender is sentenced

under the career-offender guideline in § 4B1.1, the guideline range upon which his

sentence is based is calculated from § 4B1.1, not § 2D1.1. United States v.

Lawson, 686 F.3d 1317, 1321 (11th Cir. 2012). Because an amendment to § 2D1.1

does not affect a career offender’s guideline range, he is ineligible for a sentence

reduction under § 3582(c)(2) based on an amendment to that guideline. Id.

(affirming the denial of a sentence reduction under Amendment 750 to the

Sentencing Guidelines).

      Upon a review of the record and consideration of the parties’ briefs, we

affirm.

      The district court did not err by denying Ferrer’s motion for a sentence

reduction because Amendment 782 did not lower his guideline range, as Ferrer’s

                                          3
              Case: 16-10276    Date Filed: 09/30/2016   Page: 4 of 4


total offense level and criminal history category were determined by the career-

offender guideline in § 4B1.1, not the drug guideline in § 2D1.1. See Lawson, 686

F.3d at 1321. Further, we have expressly rejected the argument that Freeman

overruled Moore and have reaffirmed that Moore continues to be binding

precedent. See id. at 1320-21. Therefore, the district court correctly concluded

that Ferrer was ineligible for a sentence reduction based on Amendment 782.

      AFFIRMED.




                                         4